772 N.W.2d 52 (2009)
Gregory TYREE and Terrilynn Tyree, Individually and as Next Friend of Trevor G. Tyree, Travis L. Tyree, Tabitha J. Tyree, and Maximilian R. Tyree, Plaintiffs-Appellants,
v.
MASTERS HOME IMPROVEMENT AND DESIGN, INC., Skidoo Carpentry, L.L.C., and Kevin Coombe, Defendants-Appellees, and
Aaron Smith and Jessica Smith, Defendants.
Docket No. 138942. COA No. 291654.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED as moot. The Court of Appeals denied leave to appeal by order dated July 29, 2009. That order is the subject of a new application for leave to appeal to this Court, Docket No. 139590, which remains pending.